Title: To John Adams from Henry Grand, 14 May 1781
From: Grand, Henry
To: Adams, John



Sir
Paris May 14th. 1781

I herewith take the Liberty to send you the State of your Account currt. by which you owe me 24742. 2.11. After you have examined it and found it right I shall be obliged to you to remitt me your draft on Dr. Franklin for the amount that we may be ballanced.
I have wrote twice to Mr. Williams at Nantz but to no Effect to Know his disbursments to the 6 Cases of Wine you have in my cellar, in order to repay them to him, and to be able to give you credit for one of the 6 Cases that I have taken for my own use.
Constantly devoted to your service I remain with great Regard Sir Your most obt. hble. servt.

Grand

